Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-18-00634-CV

                   IN THE INTEREST OF A.B.R., B.R., Jr., and M.L.R., Children

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-02368
                               Honorable Dick Alcala, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 23, 2019

REVERSED AND RENDERED

           B.R. 1 appeals from an August 21, 2018 order in which the trial court terminated his parental

rights to his children. In the order, the trial court found B.R.:

           knowingly engaged in criminal conduct that has resulted in the father’s . . . inability
           to care for the child for not less than two years from the date of filing the petition,
           pursuant to § 161.001(b)(1)(Q), Texas Family Code.

A finding of one of the acts or omissions listed in section 161.001(b)(1) is necessary to support an

order terminating parental rights. TEX. FAM. CODE. § 161.001(b); In re A.V., 113 S.W.3d 355, 362

(Tex. 2003). The trial court’s finding under subsection (Q) is the only finding of an act or omission




1
 To protect the identity of minor children in an appeal from an order terminating parental rights, parties and children
are referred to by their initials. See TEX. FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                      04-18-00634-CV


under section 161.001(b)(1). B.R. argues the evidence is legally and factually insufficient to

support the trial court’s finding under subsection (Q).

         The Department of Family and Protective Services agrees and “prays this Court will

reverse the judgment of the trial court.” According to the parties and the record, the petition was

filed only ten months before trial and the evidence establishes B.R. was released from prison before

trial. The Department asks that we remand this case to the trial court, and B.R. on the other hand

asks that we render an order denying the Department’s request for termination. When, as here, no

evidence permits a reasonable factfinder to form a firm belief or conviction that a necessary finding

is true, the evidence is legally insufficient, and rendition of judgment in favor of the parent is

proper. See TEX. R. APP. P. 43.3; In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We reverse the

trial court’s order of termination 2 and render judgment denying the Department’s request for

termination of B.R.’s parental rights.

                                                           Luz Elena D. Chapa, Justice




2
 We do not disturb other parts of the trial court’s order, including the appointment of the Department as the children’s
permanent managing conservator, because B.R. does not challenge any other part of the order except the termination
of his parental rights.

                                                         -2-